DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This communication is in response to Response After Final Action filed on 07/22/2022. Claims 1-20 were pending on the Final Rejection mailed on 05/24/2022. On the Amendment filed with the Response After Final Action filed on 07/22/2022, claims 1, 5, 11 and 15 are amended, claims 6 and 16 are cancelled. Claims 1-5, 7-15 and 17-20 are currently pending.

Allowable Subject Matter
Claims 1-5, 7-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (Currently Amended), Yamada et al. (US 20120033064 A1, hereinafter “Yamada”) teaches a computer implemented system for generating output an image of a sample using an imaging system comprising a stage on which the sample is disposed, an image sensor and a lens moveable relative to the stage between a first position and a second position, wherein the image sensor generates a two-dimensional array of pixels (0090, 0081, 0084 and 0066; Figure 2; wherein the ‘objective lens 271’ moves in the direction of Z-axis and captures the sample from ‘electromotive stage 20’; “[0090] … The TV camera 32 is configured to include an imaging element, such as a CCD or a CMOS, which forms a specimen image (more specifically, viewing range of the objective lens 271), and captures the specimen image and outputs image data of the specimen image to the host system 4”; and “[0066] When the specimen is observed using a microscope, a one-time observable range (viewing range) is mainly determined by a magnification of an objective lens. In this case, if the magnification of the objective lens is high, a high-resolution image can be obtained, but the viewing range is narrowed.  ...”), comprising: 
an image acquirer operating on a processor that receives a plurality of images of the sample from the image sensor, wherein each of the plurality of images of the sample is captured when the lens is positioned at a corresponding one of a first plurality of predetermined locations of the lens between the first position and the second position (0084 and 0096; Figure 2; “[0084] …The electromotive stage 20 freely moves in a Z direction with a motor 221 and a Z driving controller 223 to control driving of the motor 221. The Z driving controller 223 uses an origin sensor of a Z position (not illustrated) to detect a predetermined origin position in a Z direction of the electromotive stage 20, under the control of the microscope controller 33. The Z driving controller 223 controls the driving amount of the motor 221 on the basis of the origin position, and focuses and moves the target specimen S to the arbitrary Z position in a predetermined height range. The Z driving controller 223 outputs a Z position of the electromotive stage 20 at the time of the observation to the microscope controller 33 as necessary.”); 
wherein the characteristic map is associates coordinates of each pixel of the two-dimensional array of pixels generated by the image sensor with one of the second plurality of predetermined locations of the lens between the first position and the second position (0084, 0125-0127, 0144 and 0149; Figures 9, 12 and 15; figure 9 ‘step a17’; figure 15 ‘focus map data 551’; wherein the focus map is the characteristic map); and 
an image generator that: 
selects a location from the second plurality of predetermined locations associated with coordinates of an output image pixel in accordance with the characteristic map (0123- 0126 and 0144; Figures 9, 12 and 13; “[0125] In this way, if the high-resolution image acquisition processing unit 453 measures the focused position at each focus position as described above, the high-resolution image acquisition processing unit 453 creates a focus map on the basis of the measurement result of the focused position of each focus position, and records the focus map in the recording unit 47 (step a17). More specifically, the high-resolution image acquisition processing unit 453 interpolates the focused position of the small section not extracted as the focus position in step a13 using the focused position of the surrounding focus position, sets the focused positions to all of the small sections, and creates the focus map.” Wherein in the focus map is a characteristic map); 
selects an image from the plurality of images of the sample in accordance with the location (0100 and 0118; Figures 3 and 9; ‘the VS image generating unit’); and 
determines a value of the output image pixel in accordance with a value of a corresponding pixel of the image selected from the plurality of images of the sample (0130; Figure 9; 'step a21’);
wherein the first position of the lens is at a first distance from the stage and the second position of the lens is at a second distance from the stage (0123 and 0124; Figure 9).

Yamada failed to disclose the imaging system comprising:
a characteristic map generator that develops a characteristic map array that associates each pixel of a two-dimensional array of pixels with one of a second plurality of predetermined location and applies a smoothing filter to the characteristic map array to develop the characteristic map, wherein the characteristic map is developed from a focus target of focusing target disposed on the stage, wherein the focusing target is other than the sample being disposed on the stage.

Zeineh (US 20090074284 A1, hereinafter “Zeineh”), in the same field of endeavor, shows the characteristic map is developed from a focus target of focusing target disposed on the stage, wherein the focusing target is other than the sample being disposed on the stage (0007, 0009 and 0012; Figure 7; “[0007] Another approach used to generate in-focus images for developing a virtual slide includes examining the microscope slide to generate a focal map, which is an estimated focus surface created by focusing a (high-power) scanning objective lens on a limited number of points on the slide. Then, a scanning operation is performed based on the focal map. Current techniques construct focal maps by determining desired-focus information for a limited number of points on a slide. For example, such systems may select from 10 to 20 target points on a slide and use a high-power objective lens to perform a focus operation at each target point in order to determine a desired-focus position. The information obtained for those target points is often used to estimate desired-focus information for any unexamined points on the slide.”, “[0009] In yet another technique, multiple regions are defined on a microscope slide, and a focal map containing focus information for each region is generated. For each region, a plurality of z-positions are determined based on the focus information in the focal map. For each region, at least one image is captured from each of the associated z-positions. An image of each region having a desired focus quality is selected, and the selected images are combined to generate a virtual slide.”, “[0012] In yet another novel aspect, the z position focus defining step further comprises the steps of determining a nominal in-focus z position for a sample slide, adjusting the nominal z position, in a first direction, by a first z position off-set, adjusting the nominal z position, in an opposite direction, by a second z position off-set, and defining the first and second adjusted z positions as the two focus z positions z1, and z2. The nominal in-focus z position for a sample slide may be determined from a focus map, or may be determined empirically. Additionally, the first z position off-set may be equal or unequal to the second z position off-set, and may, therefore, be either larger or smaller than the second z position off-set. Specifically, the first and second offsets are suitably within a depth of field of an objective lens of the microscopy system.”).

It would have been obvious to persons of having ordinary skill in the art before the effective filling date of the invention to develop the characteristic (focus) map prior to the sample being disposed on the stage as shown by Zeineh in Yamada’s microscope system in order to minimize the processing time and increase processing efficiency.

Yamada in view of Zeineh further failed to show the imaging system comprising:
a characteristic map generator that develops a characteristic map array that associates each pixel of a two-dimensional array of pixels with one of a second plurality of predetermined location and applies a smoothing filter to the characteristic map array to develop the characteristic map.

Further search and analysis for prior art failed to result on prior art that show or suggest the imaging system comprising:
a characteristic map generator that develops a characteristic map array that associates each pixel of a two-dimensional array of pixels with one of a second plurality of predetermined location and applies a smoothing filter to the characteristic map array to develop the characteristic map.

Therefore, the amended independent claim 1 is allowed with its dependent claims 2-5 and 7-10. Independent claim 11 and its dependent claims 12-15 and 17-20 are also allowed for the same reasons of allowability.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASMAMAW G. TARKO
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/           Supervisory Patent Examiner, Art Unit 2482